DENY and Opinion filed August 18, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-22-00800-CV

IN RE WILLIAM LISLE AND SMITH LISLE HOLDINGS, LTD., Relators

          Original Proceeding from the 416th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 416-00639-2015

                        MEMORANDUM OPINION
                 Before Justices Myers, Nowell, and Goldstein
                         Opinion by Justice Goldstein

      Before the Court are relators’ August 12, 2022 petition for writ of

mandamus and motion for emergency relief. Relators challenge the trial court’s

July 26, 2022 Order Denying Defendants’ Emergency Motions for Approval of

Remediation Solution as Compliance with Injunction and Order Enforcing

Permanent Injunction. Also before the Court is real party in interest DO-MO

JOINT VENTURE’s August 16, 2022 Opposition to Motion for Temporary Relief

and Motion to Strike Portions of Relators’ Appendix Not Admitted Before the

Trial Court.
      Entitlement to mandamus relief requires relators to show that the trial court

has clearly abused its discretion and that relators have no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).

      Relators have failed to comply with requirements set out in Texas Rule of

Appellate Procedure 52 for filing a petition for writ of mandamus. Relators failed

to provide in the appendix or record in support of the petition a sworn or certified

copy of the challenged order and of every document that is material to the relators’

claim for relief that was filed in any underlying proceeding and a properly

authenticated transcript of any relevant testimony.          See TEX. R. APP. P.

52.3(k)(1)(A), 52.7(a).     We conclude that relators, as the parties seeking relief,

have not met the burden of providing the Court an adequate record to establish a

right to mandamus relief.

      Accordingly, we deny relators’ petition for writ of mandamus. Having

denied mandamus relief, we also deny the pending motions as moot.




                                             /Bonnie Lee Goldstein/
                                             BONNIE LEE GOLDSTEIN
                                             JUSTICE

220800F.P05